DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kai; Yu-Chun et al. (US 20090259206 A1) in view of Austin; Gerald W. (US 4790834 A).
Regarding claim 1, Kai discloses a condom catheter kit comprising a condom catheter (¶ [0002], a catheterization device for a urine bag that may be fitted onto the male genital comfortably), comprising: 
a cylindrical tubular member sized to extend over a patient's penis (¶ [0026], sleeve unit 2 includes a sleeve body 21; ¶ [0027], the sleeve body 21 is fitted onto the entire male genital 4 by using the opening 211); and 
having a first tubular member end (¶ [0026], connecting post 212);
a second tubular member end opposite said first tubular member end (¶ [0026], opening 211);
a tubular member outer surface extending between said first tubular member end and said second tubular member end, a tubular member inner surface extending between said first tubular member end and said second tubular member end (Figs. 2-4, sleeve body 21 has outer and inner surfaces);
a first opening at said first tubular member end (¶ [0026], connecting post 212);
a second opening at said second tubular member end (¶ [0026], opening 211);
a tubular member channel extending along said tubular member inner surface from said first tubular member end to said second tubular member end (Figs. 2-4, sleeve unit 2 is hollow inside and forms a channel); and 
a side wall port positioned along said tubular member (¶ [0026], ventilation hose 213); 

a side port outer surface extending between said first side port end and said second side port end, a side port inner surface extending between said first side port end and said second side port end (Fig. 4, ventilation hose 213 has outer and inner surfaces);
a first side port opening at said first side port end along said tubular member inner surface, a second side port opening at said second side port end (Figs. 2-4, ventilation hose 213 has first and second openings on its left and right sides, respectively); and 
a side port channel extending along said side port inner surface extending between said first side port end and said second side port end so as to provide fluid communication between second side port opening and tubular member channel (Fig. 4, ventilation hose 213 includes a channel). 
Kai teaches the invention substantially as claimed by Applicant but lacks an open cell sponge ring. Austin discloses a single-use, disposable external catheter for males (col. 1, lines 8-12; col. 2, lines 14-25), comprising: 
a cylindrical tubular member (col. 7, lines 15-20, Fig. 7, opening 72 of the container 70; col. 5, lines 17-24, Fig. 8, the portion of the container defining the opening 80); 
at least one open cell sponge ring sized to be positionable within said cylindrical tubular member (col. 3, lines 64-66, Figs. 1, 2, The container has an opening 2; col. 4, 
said at least one open cell sponge ring, when positioned within said cylindrical tubular member, is positioned such that a sponge ring outer surface is positioned along said tubular member inner surface of said cylindrical tubular member (Figs. 2, 8, 9, the strip of vapor-permeable material is positioned along an inner surface of the tubular member); and 
a sponge ring inner surface is positioned along a patient's penis (col. 4, lines 50-60, air permeable foam rubber which has pores … and which is sufficiently flexible to allow the closure means to expand or contract while maintaining a close fit to the patient).   
Austin promotes vapor exchange and reduces patient discomfort with a vapor-permeable material (col. 3, lines 1-8; col. 4, lines 54-64). One would be motivated to modify Kai with the open cell sponge ring of Austin to promote vapor exchange as called for by Kai (¶ [0007], [0031], air permeability). Therefore, it would have been obvious to modify Kai with the open cell sponge ring of Austin in order to permit vapor to exit the tubular member. 

Regarding claims 6-8, 11 and 16, Kai discloses a condom catheter kit wherein said tubular member comprises a first cylindrical portion at said first tubular member end (¶ [0026], connecting post 212); 
a second cylindrical portion at said second tubular member end (¶ [0026], opening 211); and 
an intermediate tubular portion between and connecting said first cylindrical portion and said second cylindrical portion, wherein said intermediate tubular portion has an outer diameter greater than an outer diameter of said first cylindrical portion and less than an outer diameter of said second cylindrical portion (Fig. 4, sleeve body 21 tapers at its lower side near connecting post 212); 
wherein said side wall port is closer to said second tubular member end than said first tubular member end (Fig. 4, ventilation hose 213 is closer to opening 211 than to connecting post 212);
wherein said side wall port forms an angle A with said tubular member outer surface, said angle A ranging from about 0° to about 180° (Figs. 2-4, ventilation hose 213 extends approximately perpendicularly from sleeve body 21). 

Claims 2-5, 9, 10, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kai and Austin, further in view of Marx; Sherwood D. (US 20060004332 A1).
Regarding claims 2, 4, 5, 14 and 15, Kai and Austin teach the invention substantially as claimed by Applicant but are silent regarding the outer diameter, inner diameter, overall length and material of the catheter. Marx discloses a condom catheter and kit (¶ [0003], [0005], [0019], catheter 20), comprising:
a tubular member having first and second ends (¶ [0019], catheter 20 includes a cylindrical sheath 22);
wherein said first tubular member has a tubular member outer diameter tmo ranging from about from about 6.0 mm to about 40.0 mm and a tubular member inner diameter tmi ranging from about from about 6.0 mm to about 40.0 mm (¶ [0020], the outlet 26 includes … an outside diameter D2 of approximately 1 cm);
an overall length tmL ranging from about from about 50.0 mm to about 200.0 mm (¶ [0020], the cylindrical sheath 22 includes a longitudinal length of approximately 7.5 cm).
wherein said tubular member outer diameter tmo proximate said second tubular member end is configured to fit around the wearer’s penis (¶ [0020], the catheter 20 may have any configuration suitable for deployment and mounting on a penis … an internal diameter D1 of approximately 2.5 cm); and 
said tubular member outer diameter tmo proximate said first tubular member end ranges from about from about 6.0 mm to about 16.0 mm (¶ [0020], the outlet 26 includes a tubular structure with … an outside diameter D2 of approximately 1 cm);
said tubular member outer diameter tmo proximate said first tubular member end is about 11.0 mm (¶ [0020], the outlet 26 includes a tubular structure with … an outside diameter D2 of approximately 1 cm); 
wherein said tubular member outer surface is separated from said tubular member inner surface by a tubular member thickness tm.sub.t of less than about 3.0 mm (¶ [0021], the thin sidewall 23 may have any thickness suitable for condom catheter use that provides sufficient elasticity to elastically retain the sheath 22 on a penis over time; such thickness may be function of the material selected for the sheath 22);
wherein said tubular member comprises one or more condom catheter-forming materials, wherein said one or more condom catheter-forming materials comprise a polymeric material, a fibrous reinforcement material, a 3D printable material, or any combination thereof (¶ [0021], the catheter 20 may be made from any elastomer … a latex rubber, a silicone rubber, a polyester polyurethane, or a combination of these or other materials). 
Marx provides suitable dimensions for a flexible condom shaped device along with commonly available materials for constructing it (¶ [0020], any configuration suitable for deployment and mounting on a penis; ¶ [0021], any elastomer material suitable for direct contact with a penis). One would be motivated to modify Kai with the diameter and length of Marx to construct a condom catheter with dimensions compatible with average users, and to construct it from readily obtained materials. 

Regarding claim 3, Kai discloses a condom catheter wherein both of said tubular member outer diameter tmo and said tubular member inner diameter tmi vary along overall length tmL (Fig. 4, sleeve body 21 tapers at its lower side near connecting post 212). 

Regarding claims 9 and 10, Kai and Austin are silent regarding the relative location and dimensions of the side wall port. Marx discloses a condom catheter (¶ [0003], [0005], [0019], catheter 20); 
comprising an overall length of about 75 mm (¶ [0020], longitudinal length of approximately 7.5 cm); and 
a narrower first tubular member having an outer diameter spo and an inner diameter spi, both of which are less than about 20 mm; and a length spL ranging from about 10 mm to about 50 mm (¶ [0020], the outlet 26 includes a tubular structure with a length of approximately 2.5 cm, an outside diameter D2 of approximately 1 cm, and a smaller inside diameter terminating in the discharge opening 35). 
A skilled artisan would have been able to modify Kai and Austin with the dimensions of Marx by selecting the location of hose 231 relative to an overall length of the sleeve body 21 and also by selecting dimensions similar to the outlet 26 of Marx. Both the connecting post 212 and hose 231 of Kai serve similar roles and are shaped similarly. Therefore, both of these structures will have similar ranges of dimensions.  
Marx selects reasonable dimensions for a condom catheter which are well-suited for fitting on a wide range of users. Regarding rationale and motivation to modify Kai and Austin with the dimensions of Marx, see discussion of claims 2, 4 and 5 above. 

Regarding claims 18 and 20, Kai does not disclose a step of positioning a condom catheter over at least one open cell sponge ring. Austin discloses a method including steps of positioning the at least one open cell sponge ring onto a patient's penis; and positioning a condom catheter over the patient's penis and the at least one open cell sponge ring (col. 3, lines 32-36, The closure means is secured to the patient merely by pressing securely the flexible layer around the penis, and is removed easily by pulling it off the penis). Regarding rationale and motivation to modify Kai with the sponge ring Austin, see discussion of claim 1 above. 
Kai and Austin lack additional kit components and a step of applying suction. Marx further discloses additional kit components comprising comprise (i) a suction-providing system (¶ [0023], FIG. 2 illustrates the vacuum source as a handheld, soft vinyl bulb S, which is commonly available as an ear bulb); 
(iii) plastic tubing sized to connect to said side wall port and/or said first tubular member end of said cylindrical tubular member (¶ [0020], the diameter D2 being selected to sealingly fit with a tube leading into a urine collection bag; ¶ [0023] The vacuum source may provide any form of vacuum or suction, for example … a user inhaling through a tube);
(iv) a syringe (¶ [0012] FIG. 4 illustrates the sheath of the catheter of FIG. 1 unrolled onto the penis while the syringe maintains a vacuum); and
(vi) a clamp (¶ [0035], The coupling may be augmented in any manner, for example, by an adhesive, circular clamp, reinforced portion of the sheath 80, or a retention grove in the sleeve 50); 
a method of using a condom catheter kit, comprising applying suction so as to increase a bonding strength between the condom catheter and the patient's penis (¶ [0026], applying a vacuum from the vacuum source … and form a relatively airtight seal).
Regarding the limitation of applying suction through the side wall port, a skilled artisan would have been able to modify Kai and Austin with the suction of Marx by delivering suction through hose 213 of Kai. Hose 213 presents a more accessible port for applying suction since it does not connect to any further tube. 
Regarding the limitations of (ii) an open cell sponge end piece and (v) a release valve, these features are interpreted as alternatives. The claim lists them alternatively, as “…one or more additional kit components, wherein said one or more additional kit components comprise …” 
Marx connects the condom catheter to a drainage receptacle and also applies suction to prevent the condom catheter from loosening (¶ [0004], a vacuum is created biasing the penis toward the distal end). One would be motivated to modify Kai and Austin with the additional kit components and suction of Marx to provide drainage and a secure fit for a condom catheter. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kai and Austin, further in view of Fajnsztajn; Aleksander (US 4656675 A).
Regarding claim 12, Kai and Austin lack an additional side wall port. Fajnsztajn discloses a vent for an elastic collector (col. 1, lines 45-55), comprising: 
a tubular member (col. 2, lines 5-12, device 1 … is made of thin elastic or elastomeric material);
further comprising a plurality of side wall ports positioned along said tubular member (col. 2, lines 1-3, FIG. 6 shows an isometric view of my device in partially unrolled form prior to application to a patient, and showing alternate locations of my vent; col. 2, lines 30-35, bulbous section 7 in which case my vent 8 is positioned thereon … vent 9 directly on the tube 5 as shown on FIG. 3).
Fajnsztajn demonstrates that a single condom catheter may comprise several vent apertures, to exhaust air from multiple locations. A skilled artisan would have been able to modify Kai and Austin with the additional side wall port of Fajnsztajn by installing more than one ventilation hose 213 along the length of sleeve body 21. This limitation is interpreted as a duplication of parts, which does not provide patentability unless a new and unexpected result is produced. One would have been motivated to modify Kai and Austin with the additional side wall port of Fajnsztajn since it will provide a redundant path for releasing air and equalizing pressure. Therefore, a new and unexpected result would not be produced by adding an extra side wall port. See MPEP 2144.04 (VI)(B). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kai and Austin, further in view of Newton, Jr.; Milton A. (US 20130338617 A1).
Regarding claim 13, Kai and Austin lack a release valve. Newton discloses an external urinary catheter system (¶ [0002], [0004], [0028], FIG. 1A, external urinary collector 100), comprising:
a tubular member (¶ [0028], proximal portion 110 configured to receive a user's penis and a distal portion 120);
further comprising a release valve positioned so as to open when a suction negative pressure exceeds a threshold amount (¶ [0031], the external collector may also include an air vent 112 … the air vent may be a gas permeable, liquid impermeable valve). 
Regarding the limitation of a suction negative pressure that exceeds a threshold amount, Newton describes that air vent 112 opens when pressure builds inside the tubular member (¶ [0031], the drainage container may fill with air, … when the air vent 112 is present … the air filling phenomenon may be eliminated or reduced). That is, the effect of positive pressure inside the collector 100 is identical to that of applying negative pressure outside collector 100. 
Newton selectively vents gas to equalize pressure inside a condom catheter and prevent it from loosening. A skilled artisan would have been able to modify Kai and Austin with the release valve of Newton by adding a one-way valve and/or filter to hose 213 of Kai (a side wall port). One would be motivated to modify Kai with the release valve of Newton to evacuate air since Kai also relies on hose 213 for equalizing pressure. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kai and Austin, further in view of Goulter; Victor H. (US 5380312 A).
Regarding claim 21, Kai and Austin are silent regarding a sponge ring outer diameter sro, a sponge ring inner diameter sri and sponge ring length srL. Goulter discloses a male urinary incontinence device (col. 1, lines 9-11; col. 2, lines 18-27), comprising: 
a tubular member (col. 3, lines 18-26, an outer-urine collecting compartment 23, and a skin shield, or inner condom sheath, 25); 
a flexible ring element (col. 4, lines 61-68, hook and loop/elastic (VELCRO) band 69 (FIG. 9) can then be fitted with Just enough tension around the unfolded portion 63 of condom 20); 
wherein said at least one ring element has a ring outer diameter sro and a ring inner diameter sri, both of which are less than about 65 mm (col. 5, lines 1-13, The total length of the hook and loop/elastic band is about 140 mm (5.5") long; diameter = circumference / π = 140 mm / 3.141 = 44.56 mm); and 
an overall ring length srL of less than about 20 mm (col. 5, lines 1-13, FIG. 9 shows a hook and loop/elastic band 69, comprising three parts; a 70-80 mm (2.75"-3.25") length of loop band X 19 mm (0.75") wide, a 60-70 mm (2.375"-2.75") length of elastic band X 19 mm (0.75") wide). 
Goulter provides suitable dimensions for a ring-shaped securing element that encircles a user’s penis. One would be motivated to modify Kai and Austin with the ring dimensions of Goulter to construct a condom catheter and ring that fits a majority of users. Therefore, it would have been obvious to modify Kai and Austin with the ring dimensions of Goulter in order to construct a condom catheter that will fit most users. 
 
Response to Arguments
The warning for claim 17 is withdrawn in view of the amendments filed 02 August 2021. 
Rejections of claims 4 and 5 under 35 USC § 101 and the rejections of claims 13 and 18 under 35 USC § 112 are withdrawn in view of Applicant’s remarks filed 02 August 2021. 
Applicant’s arguments filed 02 August 2021 regarding the rejection of claims 1-17 and 19 as amended, under 35 USC § 102 and 103 over Kai, Marx, Fajnsztajn and Newton, have been fully considered and are persuasive. After further consideration, the amended claims 1-17, 19 and 21 are rejected on new grounds under 35 USC § 103 over Kai, Austin, Marx, Fajnsztajn and Newton (see above). 
Applicant notes that the disclosure of Kai fails to disclose at least the following features recited in Applicant's amended independent claim 1: (1) a condom catheter kit comprising, inter alia, at least one open cell sponge ring sized to be positionable within a cylindrical tubular member of a condom catheter (remarks p. 8). Examiner notes that Austin is cited in the new grounds of rejection as teaching an open cell sponge ring in combination with a condom catheter. Kai and Austin are cited as teaching all features of amended claim 1 in the new grounds of rejection. 
Applicant asserts that each of the teachings of Kai and Marx fails to disclose, teach, or suggest a condom catheter kit comprising, inter alia, at least one open cell sponge ring sized to be positionable within a cylindrical tubular member of a condom catheter (remarks p. 8). Examiner notes that Marx is instead cited as teaching the relative size of a catheter as described in the dependent claims. 
Applicant contends that Fajnsztajn and Newton fails to remedy the deficiencies Kai (remarks p. 9-10). Examiner replies that these references are cited as teaching features of dependent claims. Austin is cited in the new grounds of rejection as teaching an open cell sponge ring as discussed for claim 1 above. 
Applicant submits that new claim 21 is directed to an additional embodiment of the present invention (remarks p. 10). Examiner responds that new claim 21 has been rejected over Kai, Austin and Goulter in the new grounds of rejection. Goulter describes a condom catheter and fabric securing ring with dimensions that overlap the sponge ring of new claim 21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee; John W.	US 3511241 A
Pascale; Steven Patrick	US 20170007441 A1
Lee; John W.	US 3742953 A
Austin; Gerald W.	US 4685913 A
Rogers, III; Crit H. et al.	US 3863638 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 
The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781